Citation Nr: 1130514	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  09-05 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a liver disability.

2.  Entitlement to service connection for a bone density disability, to include osteomalacia.  

3.  Entitlement to an effective date prior to September 12, 2006 for the assignment of a 60 percent disability evaluation for gallbladder removal, chledocholithiasis with intra-abdominal adhesions, and gastroesophageal reflux disease (residuals of gallbladder removal).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States






WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1978 to October 1984 and from August 1987 to August 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, which denied the Veteran's respective service connection claims for a liver disability and a bone density disability, as well as her claim seeking entitlement to 60 percent disability evaluation for the residuals of gallbladder removal, prior to September 12, 2006.  The Veteran filed a Notice of Disagreement (NOD) in May 2008 and perfected a timely appeal, with a February 2009 Appeal to Board of Veterans' Appeals (VA Form 9).  

In March 2011, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The issue of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected conditions, has been reasonably raised by the Veteran, as documented in a February 2006 military medical treatment record.  However, the aforementioned claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ) and the Board does not have jurisdiction over it.  Accordingly, the issue is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a liver disability and a bone density disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran filed his original claim for service-connection for the residuals of gallbladder removal in February 2005.  He was separated from his second period of service on August 31, 2005.

2.  A September 23, 2005, rating action granted service-connection for the residuals of gallbladder removal, assigning a noncompensable disability evaluation, effective September 1, 2005.  

3.  The Veteran's September 12, 2006, submission contained new and material evidence relevant to the residuals of gallbladder removal claim, requiring RO consideration as part of the original February 2005 claim.  

4.  From September 1, 2005, to September 12, 2006, the Veteran's residuals of gallbladder removal was manifested by symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.


CONCLUSION OF LAW

The criteria for an effective date of September 1, 2005, but no earlier, for the award of a 60 percent disability evaluation for service-connected residuals of gallbladder removal, have been met.  38 U.S.C.A. § 5110, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 (2010); Buie v. Shinseki, 24 Vet. App. 242 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements of the VCAA apply to all five elements of a service- connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in July 2008 that informed her of what evidence was required to substantiate her earlier effective date claim and of her and VA's respective duties for obtaining evidence.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of her case to the Board.  The notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records have been obtained, as well as her Social Security Administration (SSA) folder.  Further, the Veteran has been provided appropriate VA examinations in connection with this claim and her request for a Board hearing has been honored.  The Veteran has not indicated, nor does the record suggest, that there are any outstanding records relevant to this claim that VA should obtain on her behalf prior to rendering a decision in her appeal.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim and no further assistance to develop evidence is required.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the RO DRO and/or Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during her March 2011 hearing, the VLJ noted the bases of the prior determinations and the elements of the claims that were lacking.  In addition, VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or outstanding.  Moreover, the Veteran and her representative have not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or identified any prejudice in the conduct of the Board hearing.  Rather, the hearing focused on the elements necessary to substantiate the claim and the Veteran and her representative, through testimony, argument(s) and questions, demonstrated actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and the Board will proceed to adjudicate the claim based on the current record.

Residuals of Gallbladder Removal Claim

In this case, the Veteran maintains that an effective date prior to September 12, 2006, is warranted for the assignment of a 60 percent disability evaluation for the residuals of gallbladder removal.  


	Applicable Laws and Regulations

An unappealed decision of the RO or the Board becomes final and binding and is not subject to revision on the same factual basis.  See 38 U.S.C.A. §§ 7104, 7105(c) (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2010).

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase shall be fixed in accordance with the facts found, but shall be no earlier than the date of receipt of the application thereof.  38 U.S.C.A. § 5110(a).  The statutory provision is implemented by regulation which provides that the effective date for an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  

Exceptions to the general rule governing the award of disability compensation are contained in 38 U.S.C.A. § 5110(b).  The effective date of an award of disability compensation shall be the day following the date the Veteran separated from service, if the claim is received within one-year of the date of discharge.  38 U.S.C.A. § 5110(b)(1).  See 38 C.F.R. § 3.400(b)(2).  With respect to the effective date of an award of increased disability compensation VA may assign the earliest date as of which it is ascertainable that the increase occurred, as long as the evidence demonstrates that an increase in disability occurred prior to the date of receipt of claim and the claim for the increased disability rating is received within a year of the date that the increase occurred.  38 U.S.C.A. § 5110(b)(2); see also 38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  See 38 C.F.R. §§ 3.1(p), 3.155(a); see also Thomas v. Principi, 16 Vet. App. 197 (2002).  An informal claim must be written, and it must identify the benefit being sought.  See Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999); see also Brannon v. West, 12 Vet. App. 32 (1998).  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C.A. § 511(b)(2); 38 C.F.R. §§ 3.1(p), 3.155(a); Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992). 

A claim may remain pending in the adjudication process, even for years, if VA fails to act on it.  See Norris v. West, 12 Vet. App. 413 (1999).  A pending claim theory in connection with a challenge to the effective-date decision is procedurally proper.  See Jones v. Shinseki, 619 F.3d 1368, 1371-72 (Fed. Cir. 2010).   

	Relevant Procedural History

Prior to separating from service on August 31, 2005, VA received the Veteran's original claim for service-connection claim for the residuals of gallbladder removal.  In a September 23, 2005, determination, the RO granted the service-connection for the condition, assigning a noncompensable disability evaluation, effective September 1, 2005, which corresponds to the date following the Veteran's separation from service.  

On September 12, 2006, the RO received the Veteran's submission, containing both medical and lay evidence, pertinent to her service-connected residuals of gallbladder removal.  The RO regarded this submission as a new claim for an increased disability evaluation for the aforementioned condition and, in February 2007, granted a 60 percent disability evaluation, effective September 12, 2006, the date the submission was received.  

In April 2007 submissions, the Veteran challenged the effective date assigned for the 60 percent disability evaluation and, in April 2008, the RO denied entitlement to an effective date prior to September 12, 2006.  Subsequently, the Veteran filed a timely notice of disagreement with the April 2008 RO determination, and timely perfected his appeal to the Board of Veterans' Appeals (VA Form 9). 

	
Merits

Based on the evidence of record and applicable laws and regulations, the Board finds that a 60 percent disability evaluation for service-connected residuals of gallbladder removal is warranted, effective September 1, 2005, and no earlier.  

The Court of Appeals for Veterans' Claims (Court) recently addressed facts similar to those presently under review in Buie v. Shinseki, 24 Vet. App. 242 (2011).  In Buie, the Veteran sought to establish entitlement to an earlier effective date for the award of an increased disability evaluation for a service-connected condition.  Id. at 245-246.  Significantly, the Veteran had not filed any notice of disagreement with respect to multiple RO determinations addressing his disability evaluation; however, within one-year of being notified of the determinations, he submitted statements relevant to the service-connected condition.  Id. at 251-252.  The RO considered the respective submissions to be new claims for increased disability evaluation for the condition.  Id. at 251-252.  While acknowledging that the Veteran's respective statements were not notices of disagreement, the Court held that 

because [the] statements were submitted within one year of the regional office decisions they followed...if those statements included the submission of new and material evidence, 38 C.F.R. § 3.156(b) requires that any subsequent decision based on such evidence relate back to the original claim.  

Id.  The Court then reiterated that an RO determination only becomes final upon expiration of the appellate period and VA is required to consider any new and material submission, received prior to the expiration of the appellate period, as part of the original claim.  Id. at 252.  Then, the Court made clear that the Board was required to consider whether the Veteran's submissions contained new and material evidence, to include whether the RO correctly characterized the Veteran's respective submissions as new claims for increased disability ratings.  Id.  

In light of Buie and the procedural history highlighted above, the Board finds that the Veteran's September 12, 2006 submission contained new and material evidence relevant to her residuals of gallbladder removal claim, requiring VA to consider the evidence as part of her original February 2005 claim.  At the time of the September 23, 2005 determination, the evidence of record included the Veteran's service treatment records, pertinent examination reports and statements from the Veteran.  Significantly, the Veteran's September 12, 2006 submission included competent and credible lay statements and medical evidence, relating to the nature, extent and severity of her condition, which were not of record at the time of the September 23, 2005 RO determination.  Accordingly, prior to the expiration of the relevant appellate period, the RO received new and material evidence that was not properly considered in rendering the February 2007 rating action, as the submission was incorrectly characterized as a new claim for an increased disability rating.  Therefore, the Veteran's claim remained open and pending until the February 2007 rating action granted the maximum schedular disability evaluation available under the applicable Diagnostic Codes.  See Jones and Norris, supra.; see also Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007); AB v. Brown, 6 Vet. App. 35, 39 (1993).  

Service-connection has been in effect for the residuals of gallbladder removal from September 1, 2005, which is the date following the Veteran's separation from service, which is the earliest possible effective date VA benefits may be awarded.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(b)(2).  Accordingly, the Board's analysis will center on the nature extent and severity of the Veteran's condition, from September 1, 2005 to September 12, 2006, when the full benefit sought by the Veteran was granted.  

The Veteran's residuals of gallbladder removal are currently evaluated as 60 percent disabling pursuant to 38 C.F.R. § 4.114, Diagnostic Codes 7318-7346.  Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  

Diagnostic Code 7318 provides a noncompensable disability evaluation for non-symptomatic gallbladder removal.  A 10 percent disability evaluation is warranted for gallbladder removal manifest with mild symptoms and a 30 percent disability evaluation is warranted for gallbladder removal with severe symptoms.  

Diagnostic Code 7346 provides a 10 percent evaluation when the evidence shows two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent evaluation is warranted when there is persistently recurrent epigastric distress with dysphasia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent evaluation contemplates a level of impairment, which includes symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

Service treatment records confirm that in July 2005, while in-service, the Veteran underwent surgery to have her gallbladder removed.  An August 2005 service treatment record shows that the Veteran had follow-up treatment related to the surgery.  The records reflect complaints of abdominal muscle spasms and pain, as well as the military medical professional's notation of the possible need for future surgical revision.  

While seeking post-service military medical treatment, in September 2005, the Veteran continued to report abdominal spasms, constant pain, and a decreased/abnormal diet; moreover, the military medical professional noted mild abdominal and epigastric tenderness and referred the Veteran for pain management.  In February 2006, a military medical professional noted that the Veteran was "afraid of eating due to pain" and prescribed liquid meal supplements to manage her significant weight loss.  

A June 2006 private pain management treatment record show that she was treated for symptoms, such as abdominal pain, constipation, nausea, vomiting and severe weight loss (i.e. 48 pounds).  These were associated with the Veteran's gallbladder removal residuals.  A subsequent entry in December 2006 shows that the Veteran required nerve block injections to manage her relevant gallbladder-related symptoms.  

In January 2007 the Veteran was afforded a VA examination in connection with her claim.  The examination report reflects that the Veteran's was using prescription pain patches that she changed every 3-days to manage the residuals of gallbladder removal, with relevant side-effects being nausea, vomiting, constipation and "no taste buds."  With respect to the aforementioned side-effects, the VA examiner reported that the Veteran had (I) moderate-to-service nausea/vomiting, occurring several times a week for approximately two-days, and (II) gnawing/burning epigastric pain, prior to and following meals, with vomiting serving as the only method of relief for these symptoms.  The VA examiner also noted the Veteran's loss of 20 percent of her baseline weigh, demonstrated signs of significant weight loss/malnutrition and abdominal tenderness.   

Based on the evidence of record, the Board finds that the manifestations of the Veteran's disability have remained consistent since their onset in-service and that a 60 percent disability evaluation would more accurately represent and compensate her disability picture.  Initially, in numerous statements and at her March 2011 Board hearing, the Veteran has provided a competent and credible account of the nature, extent, frequency and severity of her post gallbladder removal symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The medical evidence of record, to include a September 2005 military medical facility treatment record and an August 2005 service treatment record, has confirmed the presence of abdominal muscle spasms related to the removal of her gallbladder.  Further, entries in 2005 and 2006 noted the Veteran's decreased/abnormal diet; and the fact that she was prescribed liquid meal supplements.  A VA examiner in January 2007 specifically noted that the Veteran presented significant weight loss (i.e. 20 percent of her baseline weight).  

When all her symptoms and clinical evidence is considered in light of the applicable diagnostic criteria and the Board's obligation to resolve reasonable doubt in favor of the Veteran, the Board finds that an effective date of September 1, 2005 (i.e. the date following her separation from service), but no earlier, is warranted for the assignment of a 60 percent disability evaluation for the residuals of gallbladder removal.  38 See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To this extent, the Veteran's claim is granted.  


ORDER

Entitlement to an effective date of September 1, 2005, but no earlier, for a 60 percent disability evaluation for service-connected residuals of gallbladder removal is granted, subject to the laws and regulations controlling the award of monetary benefits.


REMAND

The Board observes that the Veteran receives regular liver and bone density related treatments.  Pertinent records of her private care, however, dated since August 2007, are not associated with the claims folder.  Further, relevant records of the Veteran's post-service treatment at military medical facilities, generated after April 2007, are not of record.  At her March 2011 Board hearing, the Veteran also indicated that she received, at least annual, VA treatment but the record does not reflect sufficient attempts to obtain any such records.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As such, the Board must remand this case.  

The Veteran presently seeks to establish service connection for a liver disability and a bone density disability.  The evidence of record reflect the Veteran's competent account of (I) abdominal pain and symptoms, following in-service gallbladder removal, and (II) bone density related treatments and symptoms, within one-year of her separation from service.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Further, a March 2006 military medical treatment record documents medical test results indicating the Veteran was "considered ostiopenic," suggesting she may have been diagnosed with a bone density disability shortly after separation.  Moreover, an August 2007 statement from private physician B. R, M.D., confirms the Veteran's diagnosis with liver adhesions.  In light of the foregoing, the Board finds that a remand for appropriate to provide the Veteran VA examinations related her respectively claimed liver and bone density disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:


1.  The AMC/RO should contact the Veteran, to ascertain any private physician(s) and/or facility(ies) where he received treatments and/or hospitalizations for any liver and bone density condition, since August 2007, to include private physician B. Rizk, M.D. and the respective private First Costal Surgical Associates and Memorial Hospital facilities.  Then undertake all appropriate efforts to attempt to obtain any indicated records.  All development efforts should be associated with the claims file.   

2.  The AMC/RO must obtain all outstanding military medical treatment and/or hospitalization records related to the Veteran's liver and bone density conditions, dated since April 2007, to include the Naval Hospital Jacksonville.  Any negative response should be in writing, and associated with the claims folder.

3.  The AMC/RO must obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's liver and bone density conditions.  Any negative response should be in writing, and associated with the claims folder.

4.  After associating all outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination in order to determine the nature, extent, onset and etiology of any liver disorder.  The claims file should be reviewed by the examiner and that review should be indicated in the examination report.  The examiner must record the full history of the claimed liver condition, including the Veteran account of symptomatology.  

The examiner should diagnose any current liver disorder(s), to include adhesions, if any is present.  Then the examiner must state if it is at least as likely as not that any diagnosed condition(s) (a) is related to the Veteran's military service, to include in-service surgery; (b) had its onset in-service; and (c) was caused or aggravated, at least in part, by one or more of the Veteran's service-connected disabilities.  

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include the August 2007 statement of private physician B. R., M.D.  All provided opinions should be supported by a clearly stated rationale.  All necessary studies should be performed, and all findings reported in detail.

5.  After associating all outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination in order to determine the nature, extent, onset and etiology of any bone density disorder.  The claims file should be reviewed by the examiner and that review should be indicated in the examination report.  The examiner must record the full history of the claimed condition, including the Veteran account of symptomatology.  

The examiner should diagnose any current bone density disorder(s), to include osteomalacia, if any is present.  Then the examiner must state if it is at least as likely as not that any diagnosed condition(s) (a) is related to the Veteran's military service; (b) had its onset in-service; (c) had its onset within one-year of her separation from service and (d) was caused or aggravated, at least in part, by one or more of the Veteran's service-connected disabilities.  

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include the March 2006 military medical bone density report.  All provided opinions should be supported by a clearly stated rationale.  All necessary studies should be performed, and all findings reported in detail.

6.  After completion of the above development, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


